Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.
Amendment Entry

2.	Applicant’s response to the Final Office Action mailed 4/14/21 is acknowledged (paper filed 5/25/21). In the amendment filed therein claims 7 and 26 were modified. Claims 1-6, and 10 have been canceled without prejudice or disclaimer. 
3.	Claims 9 and 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/20. Currently claims 7, 8, and 26 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.



S NECESSIATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7, 8, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for five artificial protein (QconCATs) constructs identified in SEQ ID NOs:941, 942, 943, 944, and 945, it does not reasonably provide enablement for any and all artificial proteins comprising at least 10 signature peptides selected from the claimed protein listed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 7, 8, and 26 are drawn to products with a plethora of combinations that are not exemplified by way of design or utility. The prior art reference to Scott et al. (Methods in Enzymology, Volume 566, 2016, pages 289-303, Published online 10/21/2015) teaches methods for preparing QconCATs artificial proteins comprised of concatenated peptides (figure 1).  


The specification does not set forth the alignment of any and all protein combinations having at least 10 proteins as claimed or the utility of any and all of the claimed protein combinations.  
 There is no guidance as to what portions of the claimed artificial proteins or how much modification can occur while maintaining product characteristics with respect to the instant invention.  
There is no guidance as to what “combinations or specific arrangements of the proteins and cleavage sites are required” to produced and utilized the artificial proteins for its intended purpose. The specification only provides structural examples for sequence identification numbers 941, 942, 943, 944, and 945; not the composition as claimed.  
Thus, the resulting "proteins of at least 10 signature peptides” could result in any number of complexes not taught and enabled by the specification.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). 
See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  
Without a sequence or examples of the "at least 10 signature peptides”, the skilled artisan cannot envision the detailed structure of the artificial protein, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore the full breadth of the claims, reading on the claimed "artificial protein comprising at least 10 signature peptides” does not meet the scope of the claimed invention or the written description provision of 35 USC 112, first paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



I.	Claims 7, 8, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Court et al. (Proteomics, 2011, Vol.11, pages 1160-1171, IDS filed 1/9/19, #8) and Kreunin et al. (Journal of Proteome Research, 2007, Vol. 6, pages 2631-2639) in view of Yang et al. (Proteomics, 2008, Vol. 8, pages 832-851).
	Court et al. disclose an artificial protein, including isotopically labeled peptides (QconCAT). The artificial peptide was constructed with 18 human proteins (see Table 1).  The peptides in table 1 include the some of the same compounds listed in claim 1, for example see CUBN, LG3BP, UROM, CO6A1, EGF, CD44, KNG1, ANAG, TRE, K1C19, etc. Page 1162, section 2.2.2, Table 1.
	Kreunin et al. disclose several urinary proteins that were measured in bladder cancer and normal samples. See Table 4 and page 2636. The measured proteins include LYAG, CD59, APOA, A1AT, TRFE, HPT, Al BG, CADH1, CD44, and ITIH4. These proteins are recited in the instant claims. The measurement of at least 10 artificial proteins being measured in urine samples of cancer patients in exemplified by Kreunin et al.

However, Yang et al. teach methods of assembling multiple proteins for identification, validation, and stoichiometry determinations.  Page 836, section 3 and figure 3.  The multiprotein complex of A, B, C, D demonstrated stoichiometry of 1:1. (See figure 3 and 4). Additionally, Yang et al. disclose that a variety of cross-linkers can be added to the protein complexes to reduce the complexity of the reaction mixtures and facilitate MS analysis of a variety of cross-linkers. The cross-linkers contain an affinity tag (e.g biotin), a fluorogenic group, a stable isotope label, a chemical, photo, or MS/MS cleavable site.  The MS analysis of cross-linked peptides of multiprotein complexes allows for high throughput processing.  See page 844, 1st column, 1st – 2nd paragraph. 
It is within the purview of a person of ordinary skill in the art to include cross link peptides with MS cleavable sites as taught by Yang et al. in the multiprotein (artificial protein) of Court et al. and Kreunin et al. because Yang et al. disclosed that cross linkers are optimally design choices in protein constructs.  
Absent evidence to the contrary the use of any of the known cross-linking compositions taught by Yang et al. on page 844 – 1st column is deemed obvious. KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).

One skilled in the art would have been motivated to include MS cleavage sites in order to optimized rapid MS sample processing. 
Response to Arguments
	Applicant arguments submitted 5/25/21 have been carefully considered but were not found persuasive:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the artificial protein as taught by Court et al. and Kreunin et al. to include MS/MS cleavable sites located between peptides/proteins in a stoichiometry of 1:1 as disclosed by Yang et al. because Yang et al. taught that this allowed for high throughput MS processing. 
mbining multiple proteins in a single construct allowed for the simultaneous analysis of several proteins in a single assay therein reducing turnaround time and eliminates mass reagent utility. KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
In response to applicant's argument that there is no reasonable expectation of success in combining the peptides as claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the prior art does not recite the sequence identification numbers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The prior art identifies the same composition names or proteins as taught by the disclosure.

Applicant contends that Court describes a collection of urinary signature peptides that are suitable for the diagnosis of bladder cancer. However, the utility of a product is not given patentable weight in composition claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Applicant argues that the prior art teaches a different group of protein combinations and does not provide any information on the selection of the signature peptides. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (combining multiple biomarkers for simultaneous analysis) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

7.	For reasons aforementioned, no claims are allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
9/11/21

/LISA V COOK/Primary Examiner, Art Unit 1642